Citation Nr: 0029148	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

The veteran contends that his left ear was injured during 
treatment at a VA Medical Center (VAMC) in Los Angles, 
California, from December 12, 1984 to December 14, 1984.  
Unfortunately, extensive efforts by the RO to obtain these 
records have failed.  The VA apologizes for this difficulty.  
Unfortunately, the veteran himself has been unable to submit 
pertinent private medical documents from a Dr. Pulec due to a 
billing dispute this physician has with the veteran.   

Based on the extensive efforts of the RO, a further attempt 
to obtain the lost VAMC medical records from December 1984 
would, in the opinion of the Board, serve no constructive 
purpose.  When medical records in the possession of the VA 
are not available, VA's duty to assist and the Board's duty 
to provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule, are 
heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  Unfortunately, the VA can not pay the 
estimated five hundred dollar medical bill in dispute between 
the veteran and Dr. Pulec in order to obtain his records.  

In light of the above, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:


1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

2.  The RO should request the veteran to 
identify the names, address, and 
approximate dates of treatment for all 
health care providers who may posses 
additional records pertinent to his 
claim.  After securing any necessary 
authorization for the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.  In this regard, the RO should 
attempt to obtain the cited records from 
Dr. Pulec.

3.  Following (1) and (2), but not 
contingent upon whether additional 
records are obtained, the RO should 
arrange for an appropriately qualified VA 
physician to examine the veteran and 
determine the etiology, if possible, of 
the left ear hearing loss.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with this 
examination.  Following the review of the 
record and the examination, the physician 
should provide explicit responses to the 
following questions:

(a) Does the veteran currently have left 
ear hearing loss? 

(b) If left ear hearing loss is found, the 
examiner should indicate, if possible, how 
the left ear hearing loss was caused.  
Specifically, was the left ear hearing 
loss caused by a perforation of the 
eardrum?

(c) If the physician believes that there 
is a residual disability caused by 
treatment of the left ear, the examiner 
should so indicate.  The examiner is 
advised that the question of whether there 
was negligence by VA providers leading to 
additional disability is not at issue.   
Additional evaluations, if determined by 
the examiner or the RO to be appropriate, 
should be performed to make this 
determination.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 
1151, and the Court's holdings, prior to 
congressional action, as appropriate.  

If the benefit sought on appeal is not granted, the case 
should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate 
procedures, including issuance of a supplemental statement of 
the case.  In this regard, the veteran and his representative 
should be afforded an appropriate period of time within which 
to respond thereto.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted as to this specific issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



